       1:20-cv-01373-JD         Date Filed 04/28/21         Entry Number 27       Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Dakin Adam Braddick,                        )
                                            )
                      Plaintiff,            )               C/A No.: 1:20-cv-1373-JD
                                            )
               vs.                          )                 OPINION & ORDER
                                            )
Richland County, a political subdivision of )
the State of South Carolina,                )
                                            )
                      Defendant.            )
____________________________________)


       This matter is before the court with the Report and Recommendation of United States

Magistrate Shiva V. Hodges (“Report and Recommendation”), made in accordance with 28 U.S.C.

§ 636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(f) of the District of South Carolina.1 Dakin Adam

Braddick (“Braddick” or “Plaintiff”) asserts claims against Richland County (“Defendant”) for (1)

negligence brought pursuant to the South Carolina Tort Claims Act, S.C. Code Ann. § 15-78-70

(“SCTCA”), (2) violations of the South Carolina State Constitution, and (3) violations of the

United States Constitution brought pursuant to 42 U.S.C. § 1983. (DE 1-1.) Defendant filed a

Motion for Summary Judgment on October 14, 2020. (DE 17.)

       Petitioner filed a response in opposition on October 28, 2020. (DE 18.) Thereafter, the

Report and Recommendation was issued, recommending that Defendant’s Motion for Summary

Judgment be granted as to Plaintiff’s claim brought pursuant to 42 U.S.C. § 1983 and that




1
         The recommendation has no presumptive weight, and the responsibility for making a final
determination remains with the United States District Court. See Mathews v. Weber, 423 U.S. 261, 270-
71 (1976). The court is charged with making a de novo determination of those portions of the Report and
Recommendation to which specific objection is made. The court may accept, reject, or modify, in whole
or in part, the recommendation made by the magistrate judge or recommit the matter with instructions. 28
U.S.C. § 636(b)(1).

                                              Page 1 of 3
         1:20-cv-01373-JD      Date Filed 04/28/21          Entry Number 27      Page 2 of 3




Plaintiff’s remaining state law claims be remanded to state court. (DE 18.) Defendant filed an

objection to the Report and Recommendation on December 14, 2020. (DE 23.) Plaintiff filed a

response to the objection on December 29, 2020. (DE 24.) For the following reasons, the Court

adopts the Report and Recommendation as modified herein.

         Defendant filed an objection to the Report and Recommendation; however, to be

actionable, objections to the Report and Recommendation must be specific. Failure to file specific

objections constitutes a waiver of a party’s right to further judicial review, including appellate

review, if the recommendation is accepted by the district judge. See United States v. Schronce,

727 F.2d 91, 94 & n.4 (4th Cir. 1984). “The Supreme Court has expressly upheld the validity of

such a waiver rule, explaining that ‘the filing of objections to a magistrate's report enables the

district judge to focus attention on those issues -- factual and legal -- that are at the heart of the

parties’ dispute.’” Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (2005) (citing

Thomas v. Arn, 474 U.S. 140 (1985) (emphasis added)). In the absence of specific objections to

the Report and Recommendation of the magistrate judge, this court is not required to give any

explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir.

1983).

         Upon review, the court finds that Defendant objects only to the Report and

Recommendation’s analysis to the extent the Court chooses to exercise supplemental jurisdiction

over the remaining state law claims. Since this Court grants the Defendant’s Motion for Summary

Judgment on Plaintiff’s 42 U.S.C. § 1983 claims, the Court declines to exercise supplemental

jurisdiction over Plaintiff’s remaining state law claims. Accordingly, Petitioner’s objections to the

Report are non-specific, unrelated to the dispositive and/or at the heart of disputed portions of the

Report and Recommendation, or merely restate his arguments. Equally, Plaintiff’s response does

not raise a specific objection to the Report’s dismissal of the § 1983 claim and seeks a remand to

                                              Page 2 of 3
       1:20-cv-01373-JD        Date Filed 04/28/21         Entry Number 27       Page 3 of 3




the Richland County Court of Common Pleas. After a thorough review of the Report and

Recommendation and the record in this case, the Court adopts the Report and Recommendation as

it relates to the Plaintiff’s 42 U.S.C § 1983 claim only and incorporates the Report herein as

modified.

       It is therefore ORDERED that the Defendant’s Motion for Summary Judgment is granted

as to Plaintiff’s claim brought pursuant to 42 U.S.C. § 1983 and that Plaintiff’s remaining state

law claims are remanded to state court.

       IT IS SO ORDERED.

                                                      _____________________________
                                                      Joseph Dawson, III
                                                      United States District Judge
Greenville, South Carolina
April 28, 2021



                              NOTICE OF RIGHT TO APPEAL

       Petitioner is hereby notified that he has the right to appeal this order within thirty (30) days

from the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                             Page 3 of 3
